Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5-7, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20180295314 to Sugihara in view of US 20190007562 to Sato.
       Regarding claim 1, Sugihara discloses an operation guidance assistance system, for an image generation apparatus, operating with an imaging apparatus (paragraph 16, 19, 21, 25; guidance system including display device 1 including imaging unit 14 (imaging apparatus) and image forming apparatus 2 (image generation apparatus)), the operation guidance assistance system comprising: 
  a controller executing operation guidance of the image generation apparatus (paragraph 19, 34; processor 10 (controller) executes guidance for the image forming apparatus 2); and
  a display displaying the operation guidance (paragraph 19, 34; display 12 displays guidance information),
    the controller:
      obtaining, when the image generation apparatus develops an error, information on a site of the error with the imaging apparatus (paragraph 3-4, 33, 62-64, 71-74; when error related to jams or toner low, captured image 6 (information) including subject is obtained corresponding to the site of error and information of whether toner is replaced or jamming is problem when imaging unit 14 captures image);
      identifying a member-to-be-operated in accordance with the information on the site of the error in the image generation apparatus, the member-to-be-operated being a subject to the operation guidance for clearing the error (paragraph 3-4, 47, 54, 71-75; a cover member to be operated is identified in either of first or second region where the error is after captured image that includes subject is determined and determination of toner replacement; in Fig. 3 magenta toner is identified; to clear error user has to open cover and replace toner; guidance shown in Fig. 3-4);
     obtaining, from the information on the site of the error, information on a hand of a user carrying out an operation of the image generation apparatus (paragraph 64-68; information of whether user hand operating is in region F2 or not is obtained once toner replacement is determined and captured image (information) including toner is determined);
      displaying, on the display, the information on the site of the error including the information on the hand of the user (paragraph 54, 64, 67, 73-76; Fig. 3-4 display captured image information of first or second region F1/F2 where error such as toner replacement is determined and is located and including hand information when hand is in region F1 and no hand when hand is in region F2 (not allowed));
      displaying operation guidance assistance information to guide the user through the operation in accordance with a sequence of the operation guidance (paragraph 50-54; additional image 7,7a,7b (operation guidance assistance information) are displayed in Fig. 3 to guide user to open cover in sequence shown in top bottom of Fig. 3).

However Sugihara does not disclose changing a color of the member-to-be-operated to a predetermined color and displaying the member-to-be-operated; and
displaying a comment to explain an operation of the member-to-be-operated in the predetermined color.

        Sato discloses changing a color of the member-to-be-operated to a predetermined color and displaying the member-to-be-operated (paragraph 32-33; lever A 901 (member-to-be-operated) is changed to color Red and displayed in Fig. 9B on mobile device; lever is to be operated by user for clearing jam error); and
       displaying a comment to explain an operation of the member-to-be-operated in the predetermined color (paragraph 27-28, 32-33; Fig. 7 shows the guide image displayed for another member 604 to be operated together with message (comment) describing operations such as pulling out paper; member can be colored to Red color).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Sugihara as taught by Sato to provide color changing process for members that are to be operated.
        The motivation to combine the references is to make it easier for the user to easily recognize the member/lever that needs to be operated to resolve the error by drawing the member using a color different from background (paragraph 33-34).






       Regarding claim 2, Sugihara discloses the operation guidance assistance system according to claim 1, wherein the operation guidance assistance information includes at least any one of: image information indicating the member-to-be-operated; image information indicating a sequence of the operation; image information indicating an operation direction of the member-to-be-operated and a caption for the sequence of the operation (paragraph 35, 39, 41, 49, 44; toner cover (member-to-be-operated) have colors/painting associated with toner color are displayed in image shown in Fig. 3 to indicate the cover that is to be operated by opening it).


       Regarding claim 5, Sugihara discloses the operation guidance assistance system according to claim 1, wherein the controller distinguishes an image region in color to identify the member-to-be-operated and the hand of the user captured with the imaging apparatus (paragraph 39, 41, 49, 44; toner cover (member-to-be-operated) have colors/painting associated with toner color so as to differentiate from user hand shown in image of Fig. 4). 







       Regarding claim 6, Sugihara discloses the operation guidance assistance system according to claim 1, wherein in association with a positional relationship between the member-to-be-operated and the hand of the user, the controller displays on the display a guidance image as the operation guidance assistance information to guide the user through the operation (paragraph 64-68; in association of position relation of subject to be operated (member-to-be-operated) being in second region F2 and if user hand is in second region F2, the user hand will be erased and synthetic image will be displayed with guidance image and if user hand is in first region F1 and not in second region F2, the user hand will be displayed with guidance image for assistance).


       Regarding claim 7, Sugihara discloses the operation guidance assistance system according to claim 6, wherein the controller changes presentation of the guidance image, corresponding to a change in the positional relationship between the hand of the user and the member-to-be-operated (paragraph 64-68; when subject to be operated (member-to-be-operated) being in second region F2 and if user hand is also in second region F2 (same position relation), the user hand will be erased and synthetic image will be displayed with guidance image and if user hand is in first region F1 and subject to be operated (member-to-be-operated) is in second region F2 (different position relation), the user hand will be displayed with guidance image for assistance without erasing; controller changes between the user hand being erased and synthetic image will be displayed with guidance image and  the user hand being displayed with guidance image for assistance without erasing based on change in position relation). 



       Regarding claim 18, Sugihara discloses a method for assisting operation guidance, for an image generating apparatus, with an imaging apparatus (paragraph 16, 19, 21, 25; guidance system including display device 1 including imaging unit 14 (imaging apparatus) and image forming apparatus 2 (image generation apparatus)), the method comprising: 
       obtaining, when the image generation apparatus develops an error, information on a site of the error with the imaging apparatus (paragraph 3-4, 33, 62-64, 71-74; when error related to jams or toner low, captured image 6 (information) including subject is obtained corresponding to the site of error and information of whether toner is replaced or jamming is problem when imaging unit 14 captures image); 
       identifying a member-to-be-operated in accordance with the information on the site of the error in the mage generation apparatus, the member-to-be-operated being a subject to the operation guidance for clearing the error (paragraph 3-4, 47, 54, 71-75; a cover member to be operated is identified in either of first or second region where the error is after captured image (information) that includes subject is determined and determination of toner replacement; in Fig. 3 magenta toner is identified; to clear error user has to open cover and replace toner; guidance shown in Fig. 3-4); 
        obtaining, from the information on the site of the error, information on a hand of a user carrying out an operation of the image generation apparatus (paragraph 64-68; information of whether user hand operating is in region F2 or not is obtained once toner replacement is determined and captured image including toner is determined); 
        displaying the information on the site of the error including the information on the hand of the user (paragraph 54, 64, 67, 73-76; Fig. 3-4 display captured image information of first or second region F1/F2 where error is located and including hand information when hand is in region F1 and no hand when hand is in region F2 (not allowed)); and 
        displaying operation guidance assistance information to guide the user through the operation in accordance with a sequence of the operation guidance (paragraph 50-54; additional image 7,7a,7b (operation guidance assistance information) are displayed in Fig. 3 to guide user to open cover in sequence shown in top bottom of Fig. 3). 

However Sugihara does not disclose changing a color of the member-to-be-operated to a predetermined color and displaying the member-to-be-operated; and
displaying a comment to explain an operation of the member-to-be-operated in the predetermined color.

        Sato discloses changing a color of the member-to-be-operated to a predetermined color and displaying the member-to-be-operated (paragraph 32-33; lever A 901 (member-to-be-operated) is changed to color Red and displayed in Fig. 9B on mobile device; lever is to be operated by user for clearing jam error); and
       displaying a comment to explain an operation of the member-to-be-operated in the predetermined color (paragraph 27-28, 32-33; Fig. 7 shows the guide image displayed for another member 604 to be operated together with message (comment) describing operations such as pulling out paper; member can be colored to Red color).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Sugihara as taught by Sato to provide color changing process for members that are to be operated.
        The motivation to combine the references is to make it easier for the user to easily recognize the member/lever that needs to be operated to resolve the error by drawing the member using a color different from background (paragraph 33-34).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20180295314 to Sugihara in view of US 20190007562 to Sato further in view of JP 2013089017 to Matsumoto. 
       Regarding claim 3, Sugihara does not disclose the operation guidance assistance system according to claim 1, wherein the controller: stores, as operation history data, the operation carried out by the user through the operation guidance; and displays subsequent operation guidance in accordance with the operation history data.
       Matsumoto discloses wherein the controller: stores, as operation history data, the operation carried out by the user through the operation guidance; and displays subsequent operation guidance in accordance with the operation history data (paragraph 34, 37, 105, 122, 127-128; control unit 301 stores in work record holding unit 306 of smartphone history of operation procedure done by user;  for subsequent operation the operation procedure stored in smartphone as history is used for display).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Sugihara as taught by Matsumoto to provide storing of operation history information for guidance.
        The motivation to combine the references is to provide local storage of operation procedure for frequently used operation as history data so as to save time and work of downloading operation procedures from outside server (paragraph 121-122).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20180295314 to Sugihara in view of US 20190007562 to Sato in view of JP H11231729 to Isobe.
       Regarding claim 4, Sugihara does not disclose the operation guidance assistance system according to claim 1, wherein when the operation through the operation guidance ends, the controller displays on the display a previously set screen.
       Isobe discloses wherein when the operation through the operation guidance ends, the controller displays on the display a previously set screen (paragraph 187, 189-190; after guidance display is completed after resolving the trouble, the initial screen (set screen) is displayed).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Sugihara as taught by Isobe to provide display of screen after guidance.
        The motivation to combine the references is to provide switching between displaying initial screen for setting the device and keeping screen for guidance based on whether user has finished clearing the error (paragraph 103-106, 187, 189-190).



Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20180295314 to Sugihara in view of US 20190007562 to Sato in view of US Patent Application Publication Pub. No. US 20170331966 to Nakanishi.
       Regarding claim 8, Sugihara discloses the operation guidance assistance system according to claim 1, wherein the imaging apparatus is provided to a mobile terminal apparatus separated from the image generation apparatus (paragraph 16-17, 25; imaging unit 14 of smartphone (mobile) separate from image forming apparatus 2), when the imaging apparatus captures the site of the error, and the controller: recognizes positions of the member-to-be-operated and of the hand of the user (paragraph 71, 74; subject to be operated positioned in region F1 or F2; paragraph 60-62, 65-68; captured image 6 by imaging unit; user hand can be positioned in region F1 or F2). Further Sugihara discloses using the mobile terminal apparatus for displaying operation guidance (paragraph 65-67).
However Sugihara does not disclose wherein the mobile terminal apparatus is capable of pausing a picture for the operation guidance to be displayed on the display of the mobile terminal apparatus, when the operation guidance paused is resumed; and resumes the operation guidance at the pause of the operation guidance. 
         Nakanisihi discloses wherein the mobile terminal apparatus is capable of pausing a picture for the operation guidance to be displayed on the display of the mobile terminal apparatus, when the operation guidance paused is resumed; and resumes the operation guidance at the pause of the operation guidance (paragraph 59, 63, 70; when user cancels display of guidance, the guidance is paused and resumed in s9; display of guidance can be on mobile device).
Although Nakanishi does not disclose recognizing positions of the member-to-be-operated and of the hand of the user when the operation guidance paused is resumed, the modification taught by Nakanishi would provide the pausing and Sugihara teaches the recognizing positions of the member-to-be-operated and of the hand of the user when the operation guidance paused is resumed in the system of Sugihara.
       It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Sugihara as taught by Nakanisihi to provide pausing method for guidance display.
        The motivation to combine the references is to provide user option to cancel/pause the guidance display as needed by simple touch screen operation in case user has to do related task associated with clearing the error or adjusting the imaging device (paragraph 44, 63).



Claim 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20180295314 to Sugihara in view of US 20190007562 to Sato in view of US Patent Application Publication Pub. No. US 20170318225 to Zakharov.
       Regarding claim 9, Sugihara discloses when the imaging apparatus captures the site of the error (paragraph 61-64).  However Sugihara does not disclose the operation guidance assistance system according to claim 1, wherein the controller notifies the user to capture the image generation apparatus if the controller cannot recognize the image generation apparatus when the imaging apparatus captures the site.
        Zakharov discloses wherein the controller notifies the user to capture the image generation apparatus if the controller cannot recognize the image generation apparatus when the imaging apparatus captures the site (paragraph 99, 118; during maintenance for error, user captures image of site of MFP in 310 and if model number of MFP is not recognized, the user is notified to capture the MFP again in s320 (NO)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Sugihara as taught by Zakharov to provide method for device recognition via imaging device.
        The motivation to combine the references is to provide obtaining of model number information and status of image forming apparatus via capturing of image and provide notification to user if model number cannot be determined so that recognition can be performed automatically (paragraph 99, 118).



       Regarding claim 10, Sugihara discloses the operation guidance assistance system according to claim 9, wherein if the controller notifies the user that the image generation apparatus is captured, and, after, recognizes the image generation apparatus (see Fig. 3 showing notification for user to capture toner of the image forming apparatus; paragraph 50-51, 62-64; the subject to be operated (toner) of the image forming apparatus is recognized in step #3), the controller recognizes positions of the member-to-be-operated and of the hand of the user, and executes the operation guidance (paragraph 71, 74; subject to be operated positioned in region F1 or F2; paragraph 60-62, 65-68; captured image 6 by imaging unit; user hand can be positioned in region F1 or F2; step #6 guidance executed). 



Claims 11, 12, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20180295314 to Sugihara in view of JP 2004062399 to Yomo further in view of US 20190007562 to Sato.
       Regarding claim 11, Sugihara discloses an operation guidance assistance system, for an image generation apparatus, operating with an imaging apparatus (paragraph 16, 19, 21, 25; guidance system including display device 1 including imaging unit 14 (imaging apparatus) and image forming apparatus 2 (image generation apparatus)), the operation guidance assistance system comprising: 
       a controller executing operation guidance of the image generation apparatus (paragraph 19, 34; processor 10 (controller) executes guidance for the image forming apparatus 2); and 
       a display displaying the operation guidance (paragraph 19, 34; display 12 displays guidance information), the controller:  
          identifying a member-to-be-operated, the member-to-be-operated being a subject to the operation guidance (paragraph 54, 71-75; a cover member to be operated is identified in either of first or second region where the error is; to clear error user has to open cover and replace toner; guidance shown in Fig. 3-4); 
          obtaining, with the imaging apparatus, information on a hand of the user operating the image generation apparatus (paragraph 61-68; information of whether user hand operating is in region F2 or not is obtained based on captured image using imaging unit 14); 
          displaying, on the display, information on the operation guidance including the information on the hand of the user (paragraph 54, 64, 67, 73-76; Fig. 3-4 display information of first or second region F1/F2 where error is located and including hand information when hand is in region F1 and no hand when hand is in region F2 (not allowed) as part of guidance information displayed); and 
          displaying operation guidance assistance information to guide the user through the operation in accordance with a sequence of the operation guidance (paragraph 50-54; additional image 7,7a,7b (operation guidance assistance information) are displayed in Fig. 3 to guide user to open cover in sequence shown in top bottom of Fig. 3).
      However Sugihara does not disclose a display displaying the operation guidance, when a user requests operation guidance of the image generation apparatus and identifying a member-to-be-operated in accordance with information requested from the user.
        Yomo discloses a display displaying the operation guidance, when a user requests operation guidance of the image generation apparatus and identifying a member-to-be-operated in accordance with information requested from the user (paragraph 55-58; when button 330 is selected by user it provides request for guidance for the printer and pop up display of guidance; when button 330 is selected by user, it request information for the identifying (name) of the consumable (member-to-be-operated)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Sugihara as taught by Yomo to provide guidance display based on user request.
        The motivation to combine the references is to provide assistance in identifying print part replacement such as toner name on display when user provides request for guidance so as to simplify the operation (paragraph 55-58).
However Sugihara does not disclose changing a color of the member-to-be-operated to a predetermined color and displaying the member-to-be-operated; and
displaying a comment to explain an operation of the member-to-be-operated in the predetermined color.
        Sato discloses changing a color of the member-to-be-operated to a predetermined color and displaying the member-to-be-operated (paragraph 32-33; lever A 901 (member-to-be-operated) is changed to color Red and displayed in Fig. 9B on mobile device; lever is to be operated by user for clearing jam error); and
       displaying a comment to explain an operation of the member-to-be-operated in the predetermined color (paragraph 27-28, 32-33; Fig. 7 shows the guide image displayed for another member 604 to be operated together with message (comment) describing operations such as pulling out paper; member can be colored to Red color).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Sugihara as taught by Sato to provide color changing process for members that are to be operated.
        The motivation to combine the references is to make it easier for the user to easily recognize the member/lever that needs to be operated to resolve the error by drawing the member using a color different from background (paragraph 33-34).

         

         Regarding claim 12, Sugihara discloses the operation guidance assistance system according to claim 11, wherein the operation guidance assistance information includes at least any one of: image information indicating the member-ta-be-operated; image information indicating a sequence of the operation; image information indicating an operation direction of the member-to-be-operated;  and a caption for the sequence of the operation (paragraph 35, 39, 41, 49, 44; toner cover (member-to-be-operated) have colors/painting associated with toner color are displayed in image shown in Fig. 3 to indicate the cover that is to be operated by opening it).


       Regarding claim 15, Sugihara discloses the operation guidance assistance system according to claim 11, wherein the controller distinguishes an image region in color to identify the member-to-be- operated and the hand of the user (paragraph 39, 41, 49, 44; toner cover (member-to-be-operated) have colors/painting associated with toner color so as to differentiate from user hand shown in image of Fig. 4).



         Regarding claim 16, Sugihara discloses the operation guidance assistance system according to claim 11, wherein in association with a positional relationship between the member-to-be-operated and the hand of the user, the controller displays a guidance image as the operation guidance assistance information to guide the user through the operation (paragraph 64-68; in association of position relation of subject to be operated (member-to-be-operated) being in second region F2 and if user hand is in second region F2, the user hand will be erased and synthetic image will be displayed with guidance image and if user hand is in first region F1 and not in second region F2, the user hand will be displayed with guidance image for assistance).  


        Regarding claim 17, Sugihara discloses the operation guidance assistance system according to claim 16, wherein the controller changes presentation of the guidance image, corresponding to a change in the positional relationship between the hand of the user and the member-to-be-operated (paragraph 64-68; when subject to be operated (member-to-be-operated) being in second region F2 and if user hand is also in second region F2 (same position relation), the user hand will be erased and synthetic image will be displayed with guidance image and if user hand is in first region F1 and subject to be operated (member-to-be-operated) is in second region F2 (different position relation), the user hand will be displayed with guidance image for assistance without erasing; controller changes between the user hand being erased and synthetic image will be displayed with guidance image and  the user hand being displayed with guidance image for assistance without erasing based on change in position relation).


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20180295314 to Sugihara in view of JP 2004062399 to Yomo further in view of US 20190007562 to Sato further in view of JP 2013089017 to Matsumoto.

         Regarding claim 13, Sugihara in view of Yomo does not disclose the operation guidance assistance system according to claim 11, wherein the controller: stores, as operation history data, the operation carried out by the user through the operation guidance; and displays subsequent operation guidance in accordance with the operation history data. 
        Matsumoto discloses wherein the controller: stores, as operation history data, the operation carried out by the user through the operation guidance; and displays subsequent operation guidance in accordance with the operation history data (paragraph 34, 37, 105, 122, 127-128; control unit 301 stores in work record holding unit 306 of smartphone history of operation procedure done by user;  for subsequent operation the operation procedure stored in smartphone as history is used for display).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Sugihara as taught by Matsumoto to provide storing of operation history information for guidance.
        The motivation to combine the references is to provide local storage of operation procedure for frequently used operation as history data so as to save time and work of downloading operation procedures from outside server (paragraph 121-122).
         




Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20180295314 to Sugihara in view of JP 2004062399 to Yomo further in view of US 20190007562 to Sato further in view of JPH11231729 to Isobe.
         Regarding claim 14, Sugihara in view of Yomo does not disclose the operation guidance assistance system according to claim 11, wherein when the operation through the operation guidance ends, the controller displays on the display a previously set screen. 
         Isobe discloses wherein when the operation through the operation guidance ends, the controller displays on the display a previously set screen (paragraph 187, 189-190; after guidance display is completed after resolving the trouble, the initial screen (set screen) is displayed).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Sugihara as taught by Isobe to provide display of screen after guidance.
        The motivation to combine the references is to provide switching between displaying initial screen for setting the device and keeping screen for guidance based on whether user has finished clearing the error (paragraph 103-106, 187, 189-190).






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

10/20/2022